                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                           RALPH B. NEAL,
                                   8                                                          Case No. 5:19-cv-05478-EJD
                                                         Plaintiff,
                                   9                                                          ORDER GRANTING DEFENDANTS’
                                                  v.                                          MOTION TO DISMISS AND SUA
                                  10                                                          SPONTE RAISING RES JUDICATA
                                           FIRST AMERICAN TITLE INSURANCE
                                  11       CO., et al.,                                       Re: Dkt. Nos. 5, 11

                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13          “This is the [fourth] case initiated by Plaintiff Ralph B. Neal concerning residential

                                  14   property located at 1588 Calco Creek Drive in San Jose.”1 Neal v. Select Portfolio Servicing, Inc.,

                                  15   2018 WL 905942, at *1 & n.1 (N.D. Cal. Feb. 15, 2018) (“Neal III”). The only change in this

                                  16   case is the inclusion of Defendant First American Title Insurance Co.; Defendants U.S. Bank NA,

                                  17   Successor in Interest to La Salle Bank, NA as Trustee on Behalf of the Wamu Mortgage

                                  18   Passthrough Certificates Series 2007-AA6, Select Portfolio Servicing, Inc., and Doe Defendants

                                  19   1–20 were parties to the earlier suits. Other than the addition of a new defendant, Plaintiff’s fourth

                                  20   complaint2 seeks the same relief. While Plaintiff may have renamed his causes of action, they are

                                  21   factually identical to the earlier asserted claims. Indeed, the relief Plaintiff seeks is the same, he

                                  22
                                       1
                                  23     The other three cases are Neal v. Select Portfolio Servicing, Inc., Case No. 5:15-cv-03212-EJD
                                       (“Neal I”), Neal v. Select Portfolio Servicing, Inc., Case No. 5:16-cv-04923-EJD (“Neal II”)” and
                                  24   Neal, 2018 WL 905942 (“Neal III”). The court again “takes judicial notice of the pleadings filed
                                       in these actions See Fed. R. Evid. 201(b) (providing that the court ‘may judicially notice a fact
                                  25   that is not subject to reasonable dispute because it . . . can be accurately and readily determined
                                       from sources whose accuracy cannot reasonably be questioned’); see also Reyn’s Pasta Bella, LLC
                                  26   v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)(holding the court ‘may take judicial
                                       notice of court filings and other matters of public record’).” Neal III, 2018 WL 905942 at *1 n.1.
                                       2
                                  27     Notably, the prior three were filed in this District and before this Court.
                                       Case No.: 5:19-cv-05478-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND SUA SPONTE RAISING
                                       RES JUDICATA
                                                                                           1
                                   1   wants this Court to enjoin Defendants from foreclosing his home and provide him damages.

                                   2            The first three cases ended in defense judgments after the causes of action asserted therein

                                   3   were dismissed without leave to amend. Indeed, recently, in 2018, this Court entered judgment in

                                   4   Defendants Select Portfolio and U.S. Bank’s interest. See Judgment, 5-16-cv-04923-EJD, Dkt. 53.

                                   5   Despite Plaintiff’s history of relitigating this same case before this very Court, Defendants do not

                                   6   argue that Plaintiff is foreclosed from relitigating this case pursuant to res judicata. Instead, they

                                   7   argue that Plaintiff lacks standing to challenge the loan assignment and that Plaintiff’s claim must

                                   8   be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon
                                       which relief can be granted. See Defendants’ Notice of Motion and Motion to Dismiss Plaintiff’s
                                   9
                                       Complaint; Memorandum of Points and Authorities (“Mot.”), Dkt. 5. Given this Court’s prior
                                  10
                                       orders concerning Plaintiff, the Court sua sponte raises res judicata.
                                  11
                                          I.       LEGAL STANDARD
                                  12
Northern District of California
 United States District Court




                                                “The district court may sua sponte raise the issue of res judicata in special
                                  13
                                       circumstances . . . [like] where the previous action was litigated in the same district court, or
                                  14
                                       where all relevant data and legal records are before the court and judicial economy will be served
                                  15
                                       by invoking res judicata sua sponte.” Black v. New Jersey, 2010 WL 4962950, at *1 n.1
                                  16
                                       (M.D.N.C. Nov. 30, 2012) (citing Eriline Co. S.A. v. Johnson, 440 F.3d 648, 655 (4th Cir. 2006);
                                  17
                                       Carbonell v. La. Dep’t of Health & Human Res., 772 F.2d 185, 189 (5th Cir. 1985); see also Doe
                                  18
                                       v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (“[T]he failure of a defendant to raise res judicata
                                  19
                                       does not deprive a court of the power to dismiss a claim on that ground.”); Arizona v. California,
                                  20
                                       530 U.S. 392, 413 (2000) (“[I]f a court is on notice that it has previously decided the issue
                                  21
                                       presented, the court may dismiss the action sua sponte, even though the defense has not been
                                  22
                                       raised. This result is fully consistent with the policies underlying res judicata: it is not based
                                  23
                                       solely on the defendant's interest in avoiding the burdens of twice defending a suit, but is also
                                  24
                                       based on the avoidance of unnecessary judicial waste.”).
                                  25      II.      DISCUSSION
                                  26            The Court will not repeat the factual or procedural history of this case for a fourth time.
                                  27
                                       Case No.: 5:19-cv-05478-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND SUA SPONTE RAISING
                                       RES JUDICATA
                                                                       2
                                   1   The Parties are referred to Neal III, 2018 WL 905942 for the case’s background. The Court also

                                   2   will not reanalyze why this case is barred by res judicata; it already did so in Neal III. See 2018

                                   3   WL 905942, at *3–5. Plaintiff’s causes of action arise from the same events in the cases already

                                   4   litigated, even while they are renamed and asserted against a new defendant. Thus “Plaintiff

                                   5   cannot proceed with this Complaint due to the operation of preclusion doctrines.” Id. at *5; Fed’n

                                   6   of Hillside & Canyon Ass’ns v. City of L.A., 24 Cal. Rptr. 3d 543, 558 (Cal. Ct. App. 2004) (“Res

                                   7   judicata bars the litigation not only of issues that were actually litigated but also issues that could

                                   8   have been litigated.”). The Court has already undertaken a res judicata analysis and elects to avoid
                                       the unnecessary judicial waste that would occur by reperforming or ignoring that analysis. Accord
                                   9
                                       Arizona, 530 U.S. at 413 (noting that a court may raise res judicata sua sponte in the interests of
                                  10
                                       avoiding unnecessary judicial waste). Accordingly, the Court sua sponte raises res judicata and
                                  11
                                       holds, pursuant to its earlier orders, that Plaintiff’s complaint is barred.
                                  12
Northern District of California
 United States District Court




                                               Defendants do not request that Plaintiff be declared a vexatious litigant. The Court,
                                  13
                                       however, advised Plaintiff in its 2018 Order to “refrain from initiating any additional litigation that
                                  14
                                       is duplicative of cases previously dismissed.” Neal III, 2018 WL 905942 at *5. “Such further
                                  15
                                       litigation could be determined frivolous and meritless at this point, and may subject Plaintiff to
                                  16
                                       sanctions under Federal Rule of Civil Procedure 11 or a pre-filing order pursuant to 28 U.S.C.
                                  17
                                       § 1651.” Id. “The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent
                                  18
                                       power to enter pre-filing orders against vexatious litigants. However, such pre-filing orders are an
                                  19
                                       extreme remedy that should rarely be used.” Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,
                                  20
                                       1057 (9th Cir.2007) (citations omitted). A pre-filing review order is appropriate if (1) the plaintiff
                                  21
                                       is given adequate notice and an opportunity to oppose the order; (2) the Court compiles an
                                  22
                                       adequate record for review; (3) the Court makes substantive findings as to the frivolous or
                                  23
                                       harassing nature of the litigant's actions; and (4) the order is narrowly tailored to closely fit the
                                  24
                                       specific vice encountered. Id.
                                  25           While these factors may be met in the instant case, the Court finds that it is premature to
                                  26   declare Plaintiff a vexatious litigant and impose a pre-filing review. Because Plaintiff is pro se,
                                  27
                                       Case No.: 5:19-cv-05478-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND SUA SPONTE RAISING
                                       RES JUDICATA
                                                                       3
                                   1   the court must “give [him] the benefit of every conceivable doubt. McKinney v. De Bord, 507

                                   2   F.2d 501, 504 (9th Cir. 1974). It is possible that Plaintiff misunderstood the Court’s 2018 order or

                                   3   the rules of res judicata. Plaintiff may have erroneously believed that by adding a new defendant

                                   4   or reclassifying his claims, he was not violating the 2018 order. The Court thus clarifies its earlier

                                   5   order: Plaintiff may not pursue additional litigation that recites same or similar causes of action as

                                   6   those already dismissed by the Court. Plaintiff is advised that adding, removing, or reframing

                                   7   causes of actions or defendants will not save his claims. Failure to comply with this instruction

                                   8   will result in the Court imposing a pre-filing order pursuant to 28 U.S.C. § 1651. For clarity, this
                                       means that if Plaintiff brings a fifth Complaint alleging that he is excused from paying his
                                   9
                                       mortgage/pleads causes of action stemming from his Calco Creek mortgage, a pre-filing order
                                  10
                                       pursuant to 28 U.S.C. § 1651 will be imposed.
                                  11
                                           III.      CONCLUSION3
                                  12
Northern District of California
 United States District Court




                                                  Defendants’ Motion to Dismiss is GRANTED on res judicata grounds, which the Court
                                  13
                                       raised sua sponte. All causes of action are DISMISSED WITHOUT LEAVE TO AMEND.
                                  14
                                       Plaintiff is again advised that he may not file duplicative litigation. If he is confused about the
                                  15
                                       scope of this order or the rules of res judicata, the Court urges Plaintiff to consult Kevin Knestrick
                                  16
                                       at the Federal Pro Se Program.4
                                  17
                                                  Judgement will be entered in favor of Defendants and the Clerk shall close the file.
                                  18
                                                  IT IS SO ORDERED.
                                  19
                                       Dated: December 12, 2019
                                  20
                                                                                          ______________________________________
                                  21                                                      EDWARD J. DAVILA
                                                                                          United States District Judge
                                  22

                                  23
                                       3
                                  24     Because Plaintiff’s claim is precluded as to all Defendants, see Fed’n of Hillside, 24 Cal. Rptr.
                                       3d at 558, the Court does not reach Defendant First American Title Insurance Co.’s joinder
                                  25   argument.
                                       4
                                         Help is provided by appointment or on a drop-in basis. The program is located in Room 2070 on
                                  26   the second floor of the San Jose United States Courthouse (280 South First St.). Plaintiff may call
                                       (408) 297-1480 or email at kknestrick@asianlawalliance.org. More information is available here:
                                  27   https://www.cand.uscourts.gov/helpcentersj.
                                       Case No.: 5:19-cv-05478-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND SUA SPONTE RAISING
                                       RES JUDICATA
                                                                                          4
